                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GRADY RAY TRUAX, JR.                                                 PETITIONER

V.                       CASE NO. 1:18-CV-45-JM-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                   RESPONDENT


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 9th day of October 2018.



                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
